Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Re Claim 1, it is claimed “A cleaning system comprising:” in line 1 then “the cleaning system comprising: in lines 4-5. It is unclear if this is additional or the same system and what exactly is being claimed. An analogous rejection applies to Claim 14. Claims 2-13 are rejected as they depend from Claim 1 without curing the deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over HIRATA et al. (US 2016/0339879).	
Re Claims 1 and 14, HIRATA et al. teaches a cleaning system including an autonomous driving apparatus and a cleaning station (for washing the wheels, Abstract)” including an acquirer such as dirt sensor 340, a determiner 524, and a cleaning executor 521. The functions are intended uses which do not have any additional claimed structure. In the event that claims are not found to be indefinite under 35 USC 112 and the intended functions are given weight, these claims are rejected as unpatentable over HIRATA et al. because HIRATA et al. already teaches or suggests each component as claimed.
The method of using the cleaning system is considered at least obvious through routine experimentation of using the device.
Re Claim 2, the acquiring is intended use of the acquirer.
Re Claim 3, the acquiring is intended use of the acquirer, but both dirt and weather is taught. See Fig. 15.
Re Claims 4-5, the detector generates a dirt image. See [0116] with sensor 340. The acquiring is intended use of the acquirer.
Re Claim 6, a first motor drives the machine. See [0212].  The acquiring is intended use of the acquirer.
Re Claims 7-8, it would have been obvious to provide a second motor as duplication of parts has been held to require only ordinary skill in the art (MPEP 2144.04 (VI-B)) and in doing so the motors would perform their intended functions of driving the apparatus without any unexpected results.
Re Claims 9-10, the driving wheel is taught, which is powered by a motor, and the slip ratio is intended use of the acquirer.
Re Claim 11, a weather information is acquired. 550, Fig. 15.
Re Claims 12-13, the sprinkler is intended use and not part of the cleaning system, only that the acquirer acquires information of the work device, which it is expected capable of performing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711